The prosecution of this defendant originated in the county court; he was there charged with the offense of having in his possession spirituous, vinous, or malt liquors. From a judgment of conviction in the county court, he appealed to the circuit court, and was there tried by a jury for the same offense on a complaint filed by the solicitor. He was again convicted, the jury imposing a fine of $150 against him, and the court sentenced him *Page 113 
to an additional punishment at hard labor for the county for six months.
The refusal to give the affirmative charge, and certain rulings of the court upon the testimony, are insisted upon as error. The affirmative charge was properly refused, the evidence being in conflict, and the state by its witnesses offered sufficient evidence to support the verdict of the jury.
The rulings of the court upon the testimony are clearly free from error of a prejudicial nature, and as the record is also free from error, the judgement of the lower court is affirmed.
Affirmed.